PER CURIAM.
Appellant Yayah Rashid El’Amin was convicted of grand theft of a van and sentenced to five years in state prison. The evidence indicated that El’Amin initially obtained the van in question pursuant to an agreement with the purported victim, Dr. Elkadi. The state argues, however, that El’Amin had the criminal intent to steal the van, and in fact did so. Our review of this record leads to a contrary conclusion. The state produced no evidence to indicate that El’Amin had any knowledge that Dr. Elka-di desired return of the van prior to the time of El’Amin’s arrest. The record is also devoid of any evidence as to the ultimate disposition of the van, and similarly any evidence concerning El’Amin’s knowledge of such disposition. Accordingly, we hold that the state failed to prove a prima facie case, and that El’Amin’s motion for judgment of acquittal should have been granted. State v. Law, 559 So.2d 187 (Fla.1989).
REVERSED with directions that appellant be discharged.
ALLEN, WOLF and KAHN, JJ., concur.